

115 HR 592 IH: Pharmacy and Medically Underserved Areas Enhancement Act
U.S. House of Representatives
2017-01-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 592IN THE HOUSE OF REPRESENTATIVESJanuary 20, 2017Mr. Guthrie (for himself, Mr. Kind, Mr. Reed, Mr. Butterfield, Mrs. Blackburn, Mr. King of Iowa, Ms. Kuster of New Hampshire, Mr. Bost, Mr. Foster, Mr. Ryan of Ohio, Mr. Swalwell of California, Mr. Shuster, Mr. Thomas J. Rooney of Florida, Mr. Tipton, Mr. Brooks of Alabama, Mr. Farenthold, Mr. Young of Alaska, Mrs. McMorris Rodgers, Ms. Norton, Mr. Langevin, Mr. Stewart, Mr. Cummings, Mr. Bilirakis, Mr. Connolly, Mr. Lipinski, Ms. DeLauro, Mr. Meehan, Mr. Collins of Georgia, Mr. Long, Mr. Massie, Mr. Duncan of Tennessee, Mr. Walberg, Mr. Hill, Ms. Speier, Ms. DelBene, Mrs. Walorski, Ms. Pingree, Mr. Carter of Texas, Mr. Blum, Ms. Slaughter, Mr. Rogers of Kentucky, Mr. Peterson, Mr. LoBiondo, Mr. Smith of Texas, Mr. Tiberi, Mr. Webster of Florida, Ms. Tsongas, Mr. Delaney, Mr. Stivers, Mr. Hunter, Mr. Messer, Mr. Yoho, Mr. Jones, Mr. Knight, Mrs. Comstock, Mr. Carter of Georgia, Mr. Larson of Connecticut, Mr. Collins of New York, Mr. Royce of California, Mr. Pittenger, Mr. Hastings, Mr. Thompson of Pennsylvania, Mr. Austin Scott of Georgia, Mr. Cohen, Mr. Rodney Davis of Illinois, Mr. Mullin, Mr. Hensarling, Mr. Gibbs, Mr. Joyce of Ohio, Ms. Stefanik, Mr. Price of North Carolina, Mr. Barletta, Mr. Turner, Mr. Olson, Mr. Cramer, Mr. Byrne, Mr. Johnson of Ohio, Mr. Walz, Mr. Veasey, Mr. Katko, Mr. Hurd, Mr. Hudson, Mr. Pocan, Ms. McSally, Mr. Marino, Mr. DeFazio, Mr. Harper, Mr. DesJarlais, Mrs. Bustos, Mr. Heck, Mr. Shimkus, Mr. Paulsen, Ms. Michelle Lujan Grisham of New Mexico, Mr. Welch, Mr. Loebsack, Mr. Graves of Missouri, Mr. Abraham, Mr. Bishop of Michigan, Ms. Moore, Mr. Lance, Mr. Lucas, Mr. Kinzinger, Mr. Luetkemeyer, Ms. Gabbard, Ms. Kelly of Illinois, Mr. Dent, Mr. Poliquin, and Mr. Emmer) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for coverage under the Medicare program
			 of pharmacist services.
	
 1.Short titleThis Act may be cited as the Pharmacy and Medically Underserved Areas Enhancement Act. 2.Medicare coverage of pharmacist services (a)CoverageSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is amended—
 (1)by striking and at the end of subparagraph (FF); (2)by adding and at the end of subparagraph (GG); and
 (3)by inserting after subparagraph (GG) the following new subparagraph:  (HH)pharmacist services furnished by a pharmacist, as licensed by State law, individually or on behalf of a pharmacy provider—
 (i)which the pharmacist is legally authorized to perform in the State in which the individual performs such services;
 (ii)as would otherwise be covered under this part if furnished by a physician, or as an incident to a physician’s service; and
 (iii)in a setting located in a health professional shortage area (as defined in section 332(a)(1)(A) of the Public Health Service Act), medically underserved area, or medically underserved population (as defined in section 330(b)(3) of such Act);.
 (b)PaymentSection 1833(a)(1) of the Social Security Act (42 U.S.C. 1395l(a)(1)) is amended— (1)by striking and (BB) and inserting (BB); and
 (2)by inserting before the semicolon at the end the following: , and (CC) with respect to pharmacist services (as defined in section 1861(s)(2)(HH)), the amounts paid shall be equal to 80 percent of the lesser of the actual charge or 85 percent of the fee schedule amount provided under section 1848 if such services had been furnished by a physician.
				(c)Effective date; Pharmacist specific codes
 (1)Effective dateThe amendments made by subsections (a) and (b) shall apply with respect to services furnished on or after January 1, 2018.
 (2)Pharmacist specific codesThe Secretary of Health and Human Services shall develop pharmacist specific codes, as necessary, under the physician fee schedule under section 1848 of the Social Security Act (42 U.S.C. 1395w–4).
				